Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/15/2020. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claims 1-20 are pending.
Response to Arguments
Applicant presents the following arguments in the November 18, 2020 amendment:
Wager does not discuss, the identified result item is identified from the search result items based on the title score, (Page 13, line 1-5).
Examiner presents the following responses to Applicant's arguments:
With respect to applicant's argument A, Examiner respectfully disagrees with applicant's arguments. Regarding applicant's remarks stating that “the identified result item is identified from the search result items based on the title score.” Wager discloses the ranking component 140 can employ any analysis of the user's behavior and/or tracked data to fine tune the query processor 230 for future searches and/or re-rank the current result items. For example, the interaction tracking component 120 can record which result items are clicked, the duration of time that each clicked item was viewed, whether the "back" button was clicked and if so, how soon after was it clicked ( e.g., within a few seconds after the item was clicked). The system 100 can track/identified the user's interactions with the result items. The result items can be presented to the user, whereby the user's responses or lack of response can be tracked by the tracking component (identified), (see Wagner: Para. 0023-0046).  A search request can be 
Applicant presents the following arguments in the November 18, 2020 amendment:
Wager does not discuss, the identified result item has a set of (token) skip probabilities where a title score is based one of the (token) skip probabilities, (Page 13, line 1-7). 
Examiner presents the following responses to Applicant's arguments: 
With respect to applicant's argument B, Examiner respectfully disagrees with applicant's arguments. Regarding applicant's remarks stating that “the identified result item has a set of (token) skip probabilities where a title score is based one of the (token) skip probabilities.” Wager discloses evaluate the items which have been skipped or ignored by the user. User may be presented with dozens of pages of results. The system can observe that the user skipped particular items. The skipped items can be examined based on their title and/or the (truncated) description summary presented to the user in the search results list. The interaction tracking component 120 can track which items have been skipped or ignored. For example, the title or presentation of the skipped items can be extracted, within the tokenized result ranking.  The analysis component 130 can compare clicked and skipped items to each other. The scores for skipped items can be lowered, (see Wager: Para. 0026-0053). Therefore, the applicant's claim  can track which items have been skipped or ignored (identified result item has a set of (token) skip probabilities where a title score is based one of the (token) skip probabilities). Inference can be employed to identify a specific context or action, or can generate a probability distribution over states, for example. The inference can be probabilistic-that is, the computation of a probability distribution over states of interest based on a consideration of data and events. The applicant should consider Anderson teaches the concept of claim limitation. This discloses the current claim language. Further clarification through amendments to the claim language may aid in differentiating from the current prior at citations.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 Claims 1, 6, 8, 13, 15, 18 and 19 are rejected under 35 U.S.C.103 as being unpatentable over Vase et al. (US 2017 /0193072 A1, hereinafter Vase) in view Salvador et al. (US 9,336,772 B1, hereinafter Salvador) and in view of Wagner et al. (US 2007 /0266025 A1, hereinafter Wagner).
Regarding independent claim(s) 1, Vase discloses a computer-implemented method for providing query result items, the method comprising (the application interface module(s) 502 can be a hardware implemented module which can be configured to communicate data with client devices. From the perspective of the search system 500, client devices can include user devices, such as the client device 110 of FIG.1 d, and/or the third party server(s) 130 of FIG. ld. In operation, the application interface module(s) 502 can receive request messages corresponding to search requests, see, Vase: Para. 0031, 0112- 0113 and FIG ld, Applicant's specification discloses computer implemented to generate a search results for users. The users can be client devices and computer implemented construct to connect data with client devices, see Applicant's specification Para. 0113). 
receiving a query at a search engine (the search system 500 can facilitate receiving search requests (e.g., queries), processing search queries, and/or providing search results page data to a client device 110, see Vase: Para. 0111, Applicant's specification discloses receiving a query from search system or search engine. The search system can help receiving search requests and processing search queries to bring for user). 
accessing an item title demand engine that operates based on an item title demand model, the item title demand model uses token weights, based on skip probabilities of tokens in item titles, to determine title scores for result item titles for corresponding queries (feature may represent an item title; furthermore. For the feature being represented by category demand, each query has a probability model with respectto categories. An affinity score is generated for each category-query term pair. The term affinity is used to represent a measure of the strength between a query term and a category, and can be used to compute the inferred category demand score fora query. There are a number of ways to compute affinities based on common functions in information theory such as Ml (c,tlclick) with variations involving skipped items, see Vase: Para. 0032, 0039- 0041 and FIG. 1a, 1b, 6 and 7, Applicant's specification discloses an item title demand engine that act based on the model. Vase discloses that the model is using the category as missing words {numbers) to calculate the score and train the model for next time to improve on the search engine. The missing category (tokens) has been the most or least skip probabilities to improve the demand engines. By using the skip probabilities can be determine the title rank for search result). 
based on accessing the item title demand engine, identifying, from a plurality of items in an item database, one or more result item titles for the query, wherein an identified result item title of the one or more result item titles is identified based on a title score for the identified result item title (the DSBE 504 {shown in FIG. SA) computes the inferred category demand which is used by a search engine to rank the items returned from the query 204. And FIG 6 document comprising item titles. For each returned item, the item QN then computes a ranking score. In various embodiments, the higher the ranking score, the better the match between the items (e.g., documents) and the query (based on the words of the query). In example embodiments, the items are ranked by score and the item QNs return the set of items, together with their ranking score, wherein by considering the higher ranking score, it is understood that low ranking scores imply a skip probability, see Vase: Para. 0032, 0079 and 0123, Applicant's specification disclose item title tokes (terms) and the weights of said tokens that is used to determine the affinity score for the item title).  
 (the category demand, and other statistical information (e.g., price demand) generated from past queries, may also be used by a search engine to produce search results 205 in a ranked order. Communicates the query to multiple query engines that respectively execute in the execution layer in multiple query node servers 232 that correspond to the columns. FIG 3 search results (205). Accordingly, a "machine-readable medium" refers to a single storage apparatus or device, as well as "c/oudbased" storage systems or storage networks that include multiple storage apparatus or devices. The machine 1600 may include processors 1610, memory 1630, and 1/0 components 1650, which may be configured to communicate with each other such as via a bus 1602. In an example embodiment, the processors 1610 (e.g., a Central Processing Unit (CPU), a Reduced Instruction Set Computing (RISC) processor, a Complex Instruction Set Computing (CISC) processor, a Graphics Processing Unit (GPU). processor 1614th at may execute instructions 1616. The term "processor" is intended to include multi-core processor that may comprise two or more independent processors (sometimes referred to as "cores') that may execute instructions contemporaneously, see Vase: Para. 0073, 0083 and 0167-0169). 
	However, Vase does not appear to specifically disclose wherein the title score is determined
using the item title demand model. 
	In the same field of endeavor, Salvador discloses wherein the title score is determined using the item title demand model (Salvador discloses using the historical information input data and a machine learning model trained to produce probabilities based on the selected features. The models may be updated or generated based on by training the historical data or the previous search, {see Salvador:
Col. 2 line 1-67, Col. 5 line 1-67 and Col. 9 line 1-67). This reads on the claim concept of wherein the title score is determined using the item title demand model). 
	Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the computing a query feature score to improve search results of Vase in order to have incorporated the item title demand model, as disclosed by Salvador, since both of these mechanisms are directed the ability to predict output of a process accurately is not just one of contemporary technological advantages in business. The progress in predictive modeling is due to growing computational capabilities and, most of all, abundance of the data. These two factors, hand in hand, define common contemporary modeling framework: a complex model trained by lots of measurements. Event data exhibit typical big data properties: they are mostly unstructured or of structure varying with time, they come from various sources, which makes data collection and merge. The model has architecture of a sequential neural network, coded using state of the art API with Tensor Flow backend. Because all neural networks take vectors, matrices, or tensors of numbers in general as their input, the question is how to represent event data as constant-length structures of numbers. Modeling how people interact with search interfaces has been of particular interest and importance to the field of Interactive Information Retrieval. Recently, there has been a move to developing formal models of the interaction between the user and the system, whether it be to run a simulation, conduct an economic analysis, measure system performance, or simply to better understand the interactions. A mobile search interface with a small screen size can be represented with a low, while a desktop search interface with a large screen can be characterized with a larger. The interaction costs for different devices can also be encoded accordingly. Machine learning is a form of Al that enables a system to learn from data rather than through explicit programming. However, machine learning is not a simple process. As the algorithms ingest training data, it is then possible to produce more precise models based on that data. A machine-learning model is the output generated when you train your machine-learning algorithm with data. After training, when you provide a model with an input, you will be given an output. For example, a predictive algorithm will create a predictive model.
Then, when you provide the predictive model with data, you will receive a prediction based on the data that trained the mode. Machine learning offers potential value to companies trying to leverage big data and helps them better understand subtle changes in behavior, preferences or customer satisfaction.
Business leaders are beginning to appreciate that many things happening within their organizations and industries can't be understood through a query. Incorporating the teachings of Salvador into Vase would produce a the models may be updated or generated based on selected features of input data and a machine learning model trained to produce probabilities based on the selected features, as disclosed by
Salvador, (see Abstract). 
	However, Vase and Salvador does not appear to specifically disclose a skip probability of a token in the result item title, wherein a skip probability of the result item title is the skip probability identified
from a set of skip probabilities corresponding to tokens of the result item title, wherein the identified result item is associated with the title score based on one of a first token having a first skip probability or a second token having a second skip probability defining a set of skip probabilities of the first token and the second token of the identified result item.
	In the same field of endeavor, Wagner discloses a skip probability of a token in the result item title, wherein a skip probability of the result item title is the skip probability identified from a set of skip probabilities corresponding to tokens of the result item title (Wagner discloses tokenized result ranking of interactions include clicking on items, ignoring or skipping items, clicking a "back" or "next" button, saving, emailing, or printing the item, and/or selecting one or more links embedded in any item, (see
Wagner: Para 0049 and FIG. 1-5). The interaction tracking component 120 can record which result items are clicked, the duration of time that each clicked item was viewed, whether the "back" button was clicked and if so, how soon after was it clicked (e.g., within a few seconds after the item was clicked). In addition, the interaction tracking component 120 can track which items have been skipped or ignored, (see Wagner: Para. 0025-0033). The ranking component 140 can employ any analysis of the user's behavior and/or tracked data to fine tune the query processor 230 for future searches and/or re-rank the current result items, (see Wagner: Para. 0034-0041). The user's click and viewing behavior with respect to the set of search results can be captured through the use of the cookie and the cookie data can be communicated to a tracking component 120 located on the server, (see
Wagner: Para. 0042-0051). This reads on the claim concept of discloses a skip probability of a token in the result item title, wherein a skip probability of the result item title is the skip probability identified from a set of skip probabilities corresponding to tokens of the result item title). 
	wherein the identified result item is associated with the title score based on one of a first token having a first skip probability or a second token having a second skip probability defining a set of skip probabilities of the first token and the second token of the identified result item (Wagner discloses tokenized result ranking of interactions include clicking on items, ignoring or skipping items, clicking a "back" or "next" button, saving, emailing, or printing the item, and/or selecting one or more links embedded in any item, (see Wagner: Para 0049 and FIG. 1-5). Result item as well as whether the search terms were modified (e.g., narrowed) or replaced with a new terms can also be used to indicate the apparent relevancy of the items to the user and to improve the results returned for similar searches performed in the future (by the same user or different users) and the content of the item including title. Its rank or score (token or weight) can be adjusted accordingly to reflect its relevancy for the current user or for other users with similar backgrounds or interests. The tracking component 120 can record or make note that the items on pages 1 and 2 were skipped and compare their titles, brief summaries (if provided), associated keywords, and/or content with any items the user positively selected, which is probabilities of the first token and the second token of the identified result item. The interaction tracking component 120 can track which items have been skipped or ignored (associating the result item with score) and the score items based on user interaction (click/skip). The track user interaction or non-interaction with search results, which is identifying and re-value items based on tracking data/user data. A customized ranking component 140 can then be employed to adjust scores or weights for the respective items based on the apparent relevancy of the items to the particular user with respect to the given query terms. Thus, item scores can be customized for each particular user. The search engine 110 can be fine-tuned for subsequent query processing. For example, the title or presentation of the skipped items can be extracted, which is identified result item is associated. Based on the analysis of the tracked data as it relates to the current query terms, the customized ranking component 140 can adjust the scoring and ordering of result items in the current search and/or in future searches so that the items most relevant to the particular user appear higher in the results list.  The inference can be probabilistic-that is, the computation of a probability distribution over states of interest based on a consideration of data and events. The analysis component 130 can compare clicked and skipped items to each other. Aggregating data from multiple searches by multiple users and their responses to the corresponding result items in order to improve the overall relevancy of search results. The method 800 involves tracking user interaction or non-interaction (e.g., skipping or bypassing results) with respect to discrete sets of search results and their corresponding search terms at 810 from multiple users, which is  a second token having a second skip probability defining a set of skip.  These values are used to rank the rows returned according to how well they match the selection criteria. The rank values indicate only a relative order of relevance of the rows in the result set, with a lower value indicating lower relevance. The actual values are unimportant and typically differ each time the query is run.  Tokenization is the process of creating one or several digital representations of a physical or nonphysical asset and managing it on distributed ledgers, (see Wagner: Para. 0024-0040, 0053 and FIG. 1-5). This reads on the claim concept of wherein the identified result item is associated with the title score based on one of a first token having a first skip probability or a second token having a second skip probability defining a set of skip probabilities of the first token and the second token of the identified result item);
	Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the computing a query feature score to improve search results by using item title demand model of Vase and Salvador in order to have incorporated the skip item analyzer, as disclosed by Wagner, since both of these mechanisms are directed the search engine breaks up the searchable content into smaller pieces, called tokens. It stores the tokens in a search index. The search index is much like a book index each token in the index has a link back to the record it came from. Indexing content helps the search engine quickly find relevant results when you search. The search engine breaks up your search term into tokens as well. It matches those tokens against the index to find matching records, ranks the records by relevance, and returns the results you have access to. Access permissions are based on users' profiles. If an object isn't available in your user profile, you won't be able to see results for that object. Result Rankings take a query and provide items to curate its results. Result ranking is the process during which the index evaluates a distinct ranking score for each item that matches a query, and then sorts the results from most to least relevant (i.e., in descending score order). The relevance score is a combination of the index ranking algorithm in action during the index ranking phases, and other relevance modifiers such as query ranking expressions (QRE) and query ranking functions. The mechanism behind the ranking process can be compared to a funnel. Starting with all items, the index receives a query from a user, isolates items in which the user identity can be found in the permission groups and then only keeps the items that match the query. There are several ranking models in SharePoint Server that are optimized for specific cases. These ranking models provide an effective ranking of results without any further customization. A ranking model contains a collection of ranking features to calculate the rank score of a particular item, for example a document, in the search results. The type of content that is ranked determines the set of ranking features that the ranking model uses and the relative importance of these different ranking features. People search ranking models compute the relevance rank for search results that are related to people. They calculate, among other things, how relevant search results are based on social distance and expertise. A ranking model computes the relevance rank of a search result. A search result gets a rank through a process called rank evaluation. The rank evaluation results in a ranking score. Items with the highest score get the highest position in search results. Search results are sorted in descending order based on their ranking score. Evaluate the items which have been skipped or ignored by the user. For instance, a user may be presented with dozens of pages of results. The skipped items can be examined based on their title and/or the (truncated) description summary presented to the user in the search results list. Incorporating the teachings of Wagner into Vase and Salvador would produce facilitates providing customized search results for a particular user. The system and method involve tracking user interactions with respect to a list of search results for a given query, as disclosed by Wagner, (see
Abstract).
Regarding dependent claim(s) 6, the combination of Vase, Salvador, Wagner and Grace discloses a method computer-implemented for proving query result as in claim 1.  However, the combination of Vase and Salvador do not appear to specifically disclose wherein the one or more result item titles are caused to be displayed in a ranked order based at least in part on their corresponding title scores
In the same field of endeavor, Wagner discloses wherein the one or more result item titles are caused to be displayed in a ranked order based at least in part on their corresponding title scores (Wagner discloses the customized ranking component 140 can adjust the scoring and ordering of result items in the current search and/or in future searches so that the items most relevant to the particular user appear higher in the results list and the lesser or least relevant items appear near the bottom of the list. a ranking system 100 that facilitates improving the relevancy of query results returned for a particular user based in part on their behavior, interests, profile data, and by inferring their intentions. The query processor and/or ranking component can select any one view for inclusion in the results list based on the current user. A set of search results are displayed on the client machine. A ranking system 300 that tracks user responses and feedback with respect to one or more search results for a given query and adjusts ranking scores for such results accordingly, (see Wagner: Para. 0026-0041). This reads on the claim concept of wherein the one or more result item titles are caused to be displayed in a ranked order based at least in part on their corresponding title scores).
	Regarding independent claim(s) 8, Vase discloses a one or more computer storage media having computer-executable instructions embodied thereon that, when executed, by one or more processors, cause the one or more processors to perform a method for providing query result items, the method comprising (one or more information storage repositories or database(s) 126. In an example embodiment, the databases 126 are storage devices that store information to be posted {e.g., publications or listings) to the publication system, {see Vase: Para. 0061-0070, 0158 and 0167-0169).
The application interface module(s) 502 can be a hardware implemented module which can be configured to communicate data with client devices. From the perspective of the search system 500, client devices can include user devices, such as the client device 110 of FIG.1 d, and/or the third party server(s) 130 of FIG. 1d. In operation, the application interface module(s) 502 can receive request messages corresponding to search requests, see, Vase: Para. 0031, 0112- 0113 and FIG ld, Applicant's specification discloses computer implemented to generate a search results for users. The users can be client devices and computer-implemented construct to connect data with client devices, see
Applicant's specification Para. 0113).
receiving a query at a search engine (the search system 500 can facilitate receiving search requests (e.g., queries), processing search queries, and/or providing search results page data to a client device 110, see Vase: Para. 0111, Applicant's specification discloses receiving a query from search system or search engine. The search system can help receiving search requests and processing search queries to bring for user). 
accessing an item title demand engine that operates based on an item title demand model, the item title demand model uses token weights, based on skip probabilities of tokens in item titles, to determine title scores for result item titles for corresponding queries (feature may represent an item title; furthermore. For the feature being represented by category demand, each query has a probability model with respectto categories. An affinity score is generated for each category-query term pair. The term affinity is used to represent a measure of the strength between a query term and a category, and can be used to compute the inferred category demand score fora query. There are a number of ways to compute affinities based on common functions in information theory such as Ml (c,tlclick) with variations involving skipped items, see Vase: Para. 0032, 0039- 0041 and FIG. 1a, 1b, 6 and 7, Applicant's specification discloses an item title demand engine that act based on the model. Vase discloses that the model is using the category as missing words {numbers) to calculate the score and train the model for next time to improve on the search engine. The missing category (tokens) has been the most or least skip probabilities to improve the demand engines. By using the skip probabilities can be determine the title rank for search result). 
based on accessing the item title demand engine, identifying, from a plurality of items in an item database, one or more result item titles for the query, wherein an identified result item title of the one or more result item titles is identified based on a title score for the identified result item title (the DSBE 504 {shown in FIG. SA) computes the inferred category demand which is used by a search engine to rank the items returned from the query 204. And FIG 6 document comprising item titles. For each returned item, the item QN then computes a ranking score. In various embodiments, the higher the ranking score, the better the match between the items (e.g., documents) and the query (based on the words of the query). In example embodiments, the items are ranked by score and the item QNs return the set of items, together with their ranking score, wherein by considering the higher ranking score, it is understood that low ranking scores imply a skip probability, see Vase: Para. 0032, 0079 and 0123, Applicant's specification disclose item title tokes (terms) and the weights of said tokens that is used to determine the affinity score for the item title).  
communicating the one or more result item titles to cause display of the one or more result item titles (the category demand, and other statistical information (e.g., price demand) generated from past queries, may also be used by a search engine to produce search results 205 in a ranked order. Communicates the query to multiple query engines that respectively execute in the execution layer in multiple query node servers 232 that correspond to the columns. FIG 3 search results (205). Accordingly, a "machine-readable medium" refers to a single storage apparatus or device, as well as "c/oudbased" storage systems or storage networks that include multiple storage apparatus or devices. The machine 1600 may include processors 1610, memory 1630, and 1/0 components 1650, which may be configured to communicate with each other such as via a bus 1602. In an example embodiment, the processors 1610 (e.g., a Central Processing Unit (CPU), a Reduced Instruction Set Computing (RISC) processor, a Complex Instruction Set Computing (CISC) processor, a Graphics Processing Unit (GPU). processor 1614th at may execute instructions 1616. The term "processor" is intended to include multi-core processor that may comprise two or more independent processors (sometimes referred to as "cores') that may execute instructions contemporaneously, see Vase: Para. 0073, 0083 and 0167-0169). 
	However, Vase does not appear to specifically disclose wherein the title score is determined
using the item title demand model. 
	In the same field of endeavor, Salvador discloses wherein the title score is determined using the item title demand model (Salvador discloses using the historical information input data and a machine learning model trained to produce probabilities based on the selected features. The models may be updated or generated based on by training the historical data or the previous search, {see Salvador:
Col. 2 line 1-67, Col. 5 line 1-67 and Col. 9 line 1-67). This reads on the claim concept of wherein the title score is determined using the item title demand model). 
	Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the computing a query feature score to improve search results of Vase in order to have incorporated the item title demand model, as disclosed by Salvador, since both of these mechanisms are directed the ability to predict output of a process accurately is not just one of contemporary technological advantages in business. The progress in predictive modeling is due to growing computational capabilities and, most of all, abundance of the data. These two factors, hand in hand, define common contemporary modeling framework: a complex model trained by lots of measurements. Event data exhibit typical big data properties: they are mostly unstructured or of structure varying with time, they come from various sources, which makes data collection and merge. The model has architecture of a sequential neural network, coded using state of the art API with Tensor Flow backend. Because all neural networks take vectors, matrices, or tensors of numbers in general as their input, the question is how to represent event data as constant-length structures of numbers. Modeling how people interact with search interfaces has been of particular interest and importance to the field of Interactive Information Retrieval. Recently, there has been a move to developing formal models of the interaction between the user and the system, whether it be to run a simulation, conduct an economic analysis, measure system performance, or simply to better understand the interactions. A mobile search interface with a small screen size can be represented with a low, while a desktop search interface with a large screen can be characterized with a larger. The interaction costs for different devices can also be encoded accordingly. Machine learning is a form of Al that enables a system to learn from data rather than through explicit programming. However, machine learning is not a simple process. As the algorithms ingest training data, it is then possible to produce more precise models based on that data. A machine-learning model is the output generated when you train your machine-learning algorithm with data. After training, when you provide a model with an input, you will be given an output. For example, a predictive algorithm will create a predictive model.
Then, when you provide the predictive model with data, you will receive a prediction based on the data that trained the mode. Machine learning offers potential value to companies trying to leverage big data and helps them better understand subtle changes in behavior, preferences or customer satisfaction.
Business leaders are beginning to appreciate that many things happening within their organizations and industries can't be understood through a query. Incorporating the teachings of Salvador into Vase would produce a the models may be updated or generated based on selected features of input data and a machine learning model trained to produce probabilities based on the selected features, as disclosed by
Salvador, (see Abstract). 
	However, Vase and Salvador does not appear to specifically disclose a skip probability of a token in the result item title, wherein a skip probability of the result item title is the skip probability identified
from a set of skip probabilities corresponding to tokens of the result item title, wherein the identified result item is associated with the title score based on one of a first token having a first skip probability or a second token having a second skip probability defining a set of skip probabilities of the first token and the second token of the identified result item.
	In the same field of endeavor, Wagner discloses a skip probability of a token in the result item title, wherein a skip probability of the result item title is the skip probability identified from a set of skip probabilities corresponding to tokens of the result item title (Wagner discloses tokenized result ranking of interactions include clicking on items, ignoring or skipping items, clicking a "back" or "next" button, saving, emailing, or printing the item, and/or selecting one or more links embedded in any item, (see
Wagner: Para 0049 and FIG. 1-5). The interaction tracking component 120 can record which result items are clicked, the duration of time that each clicked item was viewed, whether the "back" button was clicked and if so, how soon after was it clicked (e.g., within a few seconds after the item was clicked). In addition, the interaction tracking component 120 can track which items have been skipped or ignored, (see Wagner: Para. 0025-0033). The ranking component 140 can employ any analysis of the user's behavior and/or tracked data to fine tune the query processor 230 for future searches and/or re-rank the current result items, (see Wagner: Para. 0034-0041). The user's click and viewing behavior with respect to the set of search results can be captured through the use of the cookie and the cookie data can be communicated to a tracking component 120 located on the server, (see
Wagner: Para. 0042-0051). This reads on the claim concept of discloses a skip probability of a token in the result item title, wherein a skip probability of the result item title is the skip probability identified from a set of skip probabilities corresponding to tokens of the result item title). 
	wherein the identified result item is associated with the title score based on one of a first token having a first skip probability or a second token having a second skip probability defining a set of skip probabilities of the first token and the second token of the identified result item (Wagner discloses tokenized result ranking of interactions include clicking on items, ignoring or skipping items, clicking a "back" or "next" button, saving, emailing, or printing the item, and/or selecting one or more links embedded in any item, (see Wagner: Para 0049 and FIG. 1-5). Result item as well as whether the search terms were modified (e.g., narrowed) or replaced with a new terms can also be used to indicate the apparent relevancy of the items to the user and to improve the results returned for similar searches performed in the future (by the same user or different users) and the content of the item including title. Its rank or score (token or weight) can be adjusted accordingly to reflect its relevancy for the current user or for other users with similar backgrounds or interests. The tracking component 120 can record or make note that the items on pages 1 and 2 were skipped and compare their titles, brief summaries (if provided), associated keywords, and/or content with any items the user positively selected, which is probabilities of the first token and the second token of the identified result item. The interaction tracking component 120 can track which items have been skipped or ignored (associating the result item with score) and the score items based on user interaction (click/skip). The track user interaction or non-interaction with search results, which is identifying and re-value items based on tracking data/user data. A customized ranking component 140 can then be employed to adjust scores or weights for the respective items based on the apparent relevancy of the items to the particular user with respect to the given query terms. Thus, item scores can be customized for each particular user. The search engine 110 can be fine-tuned for subsequent query processing. For example, the title or presentation of the skipped items can be extracted, which is identified result item is associated. Based on the analysis of the tracked data as it relates to the current query terms, the customized ranking component 140 can adjust the scoring and ordering of result items in the current search and/or in future searches so that the items most relevant to the particular user appear higher in the results list.  The inference can be probabilistic-that is, the computation of a probability distribution over states of interest based on a consideration of data and events. The analysis component 130 can compare clicked and skipped items to each other. Aggregating data from multiple searches by multiple users and their responses to the corresponding result items in order to improve the overall relevancy of search results. The method 800 involves tracking user interaction or non-interaction (e.g., skipping or bypassing results) with respect to discrete sets of search results and their corresponding search terms at 810 from multiple users, which is  a second token having a second skip probability defining a set of skip.  These values are used to rank the rows returned according to how well they match the selection criteria. The rank values indicate only a relative order of relevance of the rows in the result set, with a lower value indicating lower relevance. The actual values are unimportant and typically differ each time the query is run.  Tokenization is the process of creating one or several digital representations of a physical or nonphysical asset and managing it on distributed ledgers, (see Wagner: Para. 0024-0040, 0053 and FIG. 1-5). This reads on the claim concept of wherein the identified result item is associated with the title score based on one of a first token having a first skip probability or a second token having a second skip probability defining a set of skip probabilities of the first token and the second token of the identified result item);
	Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the computing a query feature score to improve search results by using item title demand model of Vase and Salvador in order to have incorporated the skip item analyzer, as disclosed by Wagner, since both of these mechanisms are directed the search engine breaks up the searchable content into smaller pieces, called tokens. It stores the tokens in a search index. The search index is much like a book index each token in the index has a link back to the record it came from. Indexing content helps the search engine quickly find relevant results when you search. The search engine breaks up your search term into tokens as well. It matches those tokens against the index to find matching records, ranks the records by relevance, and returns the results you have access to. Access permissions are based on users' profiles. If an object isn't available in your user profile, you won't be able to see results for that object. Result Rankings take a query and provide items to curate its results. Result ranking is the process during which the index evaluates a distinct ranking score for each item that matches a query, and then sorts the results from most to least relevant (i.e., in descending score order). The relevance score is a combination of the index ranking algorithm in action during the index ranking phases, and other relevance modifiers such as query ranking expressions (QRE) and query ranking functions. The mechanism behind the ranking process can be compared to a funnel. Starting with all items, the index receives a query from a user, isolates items in which the user identity can be found in the permission groups and then only keeps the items that match the query. There are several ranking models in SharePoint Server that are optimized for specific cases. These ranking models provide an effective ranking of results without any further customization. A ranking model contains a collection of ranking features to calculate the rank score of a particular item, for example a document, in the search results. The type of content that is ranked determines the set of ranking features that the ranking model uses and the relative importance of these different ranking features. People search ranking models compute the relevance rank for search results that are related to people. They calculate, among other things, how relevant search results are based on social distance and expertise. A ranking model computes the relevance rank of a search result. A search result gets a rank through a process called rank evaluation. The rank evaluation results in a ranking score. Items with the highest score get the highest position in search results. Search results are sorted in descending order based on their ranking score. Evaluate the items which have been skipped or ignored by the user. For instance, a user may be presented with dozens of pages of results. The skipped items can be examined based on their title and/or the (truncated) description summary presented to the user in the search results list. Incorporating the teachings of Wagner into Vase and Salvador would produce facilitates providing customized search results for a particular user. The system and method involve tracking user interactions with respect to a list of search results for a given query, as disclosed by Wagner, (see
Abstract).
	Regarding claim 13, (drawn computer storage media): claim 13 is computer storage media
claims respectively that correspond to method of claim 6. Therefore, 13 is rejected for at least the same reasons as the method of claim 6.
	Regarding independent claim(s) 15, Vase discloses a search system for providing query result items, the system comprising: one or more processors; and one or more computer storage media storing computer-useable instructions that, when used by the one or more processors, cause the one or more processors to (one or more information storage repositories or database(s) 126. In an example embodiment, the databases 126 are storage devices that store information to be posted (e.g., publications or listings) to the publication system, (see Vase: Para. 0061-0070, 0158 and 0167-0169).
The application interface module(s) 502 can be a hardware implemented module which can be configured to communicate data with client devices. From the perspective of the search system 500, client devices can include user devices, such as the client device 110 of FIG.1 d, and/or the third party server(s) 130 of FIG. 1d. In operation, the application interface module(s) 502 can receive request messages corresponding to search requests, see, Vase: Para. 0031, 0112- 0113 and FIG 1d, Applicant's specification discloses computer implemented to generate a search results for users. The users can be client devices and computer-implemented construct to connect data with client devices, see
Applicant's specification Para. 0113).  
receive a query at a search engine (the search system 500 can facilitate receiving search requests (e.g., queries), processing search queries, and/or providing search results page data to a client device 110, see Vase: Para. 0111, Applicant's specification discloses receiving a query from search system or search engine. The search system can help receiving search requests and processing search queries to bring for user). 
access an item title demand engine that operates based on an item title demand model, the item title demand model uses token weights, based on skip probabilities of tokens in item titles, to determine title scores for result item titles for corresponding queries (feature may represent an item title; furthermore. For the feature being represented by category demand, each query has a probability model with respectto categories. An affinity score is generated for each category-query term pair. The term affinity is used to represent a measure of the strength between a query term and a category, and can be used to compute the inferred category demand score fora query. There are a number of ways to compute affinities based on common functions in information theory such as Ml (c,tlclick) with variations involving skipped items, see Vase: Para. 0032, 0039- 0041 and FIG. 1a, 1b, 6 and 7, Applicant's specification discloses an item title demand engine that act based on the model. Vase discloses that the model is using the category as missing words {numbers) to calculate the score and train the model for next time to improve on the search engine. The missing category (tokens) has been the most or least skip probabilities to improve the demand engines. By using the skip probabilities can be determine the title rank for search result). 
based on accessing the item title demand engine, identifying, from a plurality of items in an item database, one or more result item titles for the query, wherein an identified result item title of the one or more result item titles is identified based on a title score for the identified result item title (the DSBE 504 (shown in FIG. SA) computes the inferred category demand which is used by a search engine to rank the items returned from the query 204. And FIG 6 document comprising item titles. For each returned item, the item QN then computes a ranking score. In various embodiments, the higher the ranking score, the better the match between the items (e.g., documents) and the query (based on the words of the query). In example embodiments, the items are ranked by score and the item QNs return the set of items, together with their ranking score, wherein by considering the higher ranking score, it is understood that low ranking scores imply a skip probability, see Vase: Para. 0032, 0079 and 0123, Applicant's specification disclose item title tokes (terms) and the weights of said tokens that is used to determine the affinity score for the item title).  
communicating the one or more result item titles (the category demand, and other statistical information (e.g., price demand) generated from past queries, may also be used by a search engine to produce search results 205 in a ranked order. Communicates the query to multiple query engines that respectively execute in the execution layer in multiple query node servers 232 that correspond to the columns. FIG 3 search results (205). Accordingly, a "machine-readable medium" refers to a single storage apparatus or device, as well as "c/oudbased" storage systems or storage networks that include multiple storage apparatus or devices. The machine 1600 may include processors 1610, memory 1630, and 1/0 components 1650, which may be configured to communicate with each other such as via a bus 1602. In an example embodiment, the processors 1610 (e.g., a Central Processing Unit (CPU), a Reduced Instruction Set Computing (RISC) processor, a Complex Instruction Set Computing (CISC) processor, a Graphics Processing Unit (GPU). processor 1614th at may execute instructions 1616. The term "processor" is intended to include multi-core processor that may comprise two or more independent processors (sometimes referred to as "cores') that may execute instructions contemporaneously, see Vase: Para. 0073, 0083 and 0167-0169). 
	However, Vase does not appear to specifically disclose wherein the title score is determined
using the item title demand model. 
	In the same field of endeavor, Salvador discloses wherein the title score is determined using the item title demand model (Salvador discloses using the historical information input data and a machine learning model trained to produce probabilities based on the selected features. The models may be updated or generated based on by training the historical data or the previous search, {see Salvador:
Col. 2 line 1-67, Col. 5 line 1-67 and Col. 9 line 1-67). This reads on the claim concept of wherein the title score is determined using the item title demand model). 
	Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the computing a query feature score to improve search results of Vase in order to have incorporated the item title demand model, as disclosed by Salvador, since both of these mechanisms are directed the ability to predict output of a process accurately is not just one of contemporary technological advantages in business. The progress in predictive modeling is due to growing computational capabilities and, most of all, abundance of the data. These two factors, hand in hand, define common contemporary modeling framework: a complex model trained by lots of measurements. Event data exhibit typical big data properties: they are mostly unstructured or of structure varying with time, they come from various sources, which makes data collection and merge. The model has architecture of a sequential neural network, coded using state of the art API with Tensor Flow backend. Because all neural networks take vectors, matrices, or tensors of numbers in general as their input, the question is how to represent event data as constant-length structures of numbers. Modeling how people interact with search interfaces has been of particular interest and importance to the field of Interactive Information Retrieval. Recently, there has been a move to developing formal models of the interaction between the user and the system, whether it be to run a simulation, conduct an economic analysis, measure system performance, or simply to better understand the interactions. A mobile search interface with a small screen size can be represented with a low, while a desktop search interface with a large screen can be characterized with a larger. The interaction costs for different devices can also be encoded accordingly. Machine learning is a form of Al that enables a system to learn from data rather than through explicit programming. However, machine learning is not a simple process. As the algorithms ingest training data, it is then possible to produce more precise models based on that data. A machine-learning model is the output generated when you train your machine-learning algorithm with data. After training, when you provide a model with an input, you will be given an output. For example, a predictive algorithm will create a predictive model.
Then, when you provide the predictive model with data, you will receive a prediction based on the data that trained the mode. Machine learning offers potential value to companies trying to leverage big data and helps them better understand subtle changes in behavior, preferences or customer satisfaction.
Business leaders are beginning to appreciate that many things happening within their organizations and industries can't be understood through a query. Incorporating the teachings of Salvador into Vase would produce a the models may be updated or generated based on selected features of input data and a machine learning model trained to produce probabilities based on the selected features, as disclosed by
Salvador, (see Abstract). 
	However, Vase and Salvador does not appear to specifically disclose a skip probability of a token in the result item title, wherein a skip probability of the result item title is the skip probability identified
from a set of skip probabilities corresponding to tokens of the result item title, wherein the identified result item is associated with the title score based on one of a first token having a first skip probability or a second token having a second skip probability defining a set of skip probabilities of the first token and the second token of the identified result item.
	In the same field of endeavor, Wagner discloses a skip probability of a token in the result item title, wherein a skip probability of the result item title is the skip probability identified from a set of skip probabilities corresponding to tokens of the result item title (Wagner discloses tokenized result ranking of interactions include clicking on items, ignoring or skipping items, clicking a "back" or "next" button, saving, emailing, or printing the item, and/or selecting one or more links embedded in any item, (see
Wagner: Para 0049 and FIG. 1-5). The interaction tracking component 120 can record which result items are clicked, the duration of time that each clicked item was viewed, whether the "back" button was clicked and if so, how soon after was it clicked (e.g., within a few seconds after the item was clicked). In addition, the interaction tracking component 120 can track which items have been skipped or ignored, (see Wagner: Para. 0025-0033). The ranking component 140 can employ any analysis of the user's behavior and/or tracked data to fine tune the query processor 230 for future searches and/or re-rank the current result items, (see Wagner: Para. 0034-0041). The user's click and viewing behavior with respect to the set of search results can be captured through the use of the cookie and the cookie data can be communicated to a tracking component 120 located on the server, (see
Wagner: Para. 0042-0051). This reads on the claim concept of discloses a skip probability of a token in the result item title, wherein a skip probability of the result item title is the skip probability identified from a set of skip probabilities corresponding to tokens of the result item title). 
	wherein the identified result item is associated with the title score based on one of a first token having a first skip probability or a second token having a second skip probability defining a set of skip probabilities of the first token and the second token of the identified result item (Wagner discloses tokenized result ranking of interactions include clicking on items, ignoring or skipping items, clicking a "back" or "next" button, saving, emailing, or printing the item, and/or selecting one or more links embedded in any item, (see Wagner: Para 0049 and FIG. 1-5). Result item as well as whether the search terms were modified (e.g., narrowed) or replaced with a new terms can also be used to indicate the apparent relevancy of the items to the user and to improve the results returned for similar searches performed in the future (by the same user or different users) and the content of the item including title. Its rank or score (token or weight) can be adjusted accordingly to reflect its relevancy for the current user or for other users with similar backgrounds or interests. The tracking component 120 can record or make note that the items on pages 1 and 2 were skipped and compare their titles, brief summaries (if provided), associated keywords, and/or content with any items the user positively selected, which is probabilities of the first token and the second token of the identified result item. The interaction tracking component 120 can track which items have been skipped or ignored (associating the result item with score) and the score items based on user interaction (click/skip). The track user interaction or non-interaction with search results, which is identifying and re-value items based on tracking data/user data. A customized ranking component 140 can then be employed to adjust scores or weights for the respective items based on the apparent relevancy of the items to the particular user with respect to the given query terms. Thus, item scores can be customized for each particular user. The search engine 110 can be fine-tuned for subsequent query processing. For example, the title or presentation of the skipped items can be extracted, which is identified result item is associated. Based on the analysis of the tracked data as it relates to the current query terms, the customized ranking component 140 can adjust the scoring and ordering of result items in the current search and/or in future searches so that the items most relevant to the particular user appear higher in the results list.  The inference can be probabilistic-that is, the computation of a probability distribution over states of interest based on a consideration of data and events. The analysis component 130 can compare clicked and skipped items to each other. Aggregating data from multiple searches by multiple users and their responses to the corresponding result items in order to improve the overall relevancy of search results. The method 800 involves tracking user interaction or non-interaction (e.g., skipping or bypassing results) with respect to discrete sets of search results and their corresponding search terms at 810 from multiple users, which is  a second token having a second skip probability defining a set of skip.  These values are used to rank the rows returned according to how well they match the selection criteria. The rank values indicate only a relative order of relevance of the rows in the result set, with a lower value indicating lower relevance. The actual values are unimportant and typically differ each time the query is run.  Tokenization is the process of creating one or several digital representations of a physical or nonphysical asset and managing it on distributed ledgers, (see Wagner: Para. 0024-0040, 0053 and FIG. 1-5). This reads on the claim concept of wherein the identified result item is associated with the title score based on one of a first token having a first skip probability or a second token having a second skip probability defining a set of skip probabilities of the first token and the second token of the identified result item);
	Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the computing a query feature score to improve search results by using item title demand model of Vase and Salvador in order to have incorporated the skip item analyzer, as disclosed by Wagner, since both of these mechanisms are directed the search engine breaks up the searchable content into smaller pieces, called tokens. It stores the tokens in a search index. The search index is much like a book index each token in the index has a link back to the record it came from. Indexing content helps the search engine quickly find relevant results when you search. The search engine breaks up your search term into tokens as well. It matches those tokens against the index to find matching records, ranks the records by relevance, and returns the results you have access to. Access permissions are based on users' profiles. If an object isn't available in your user profile, you won't be able to see results for that object. Result Rankings take a query and provide items to curate its results. Result ranking is the process during which the index evaluates a distinct ranking score for each item that matches a query, and then sorts the results from most to least relevant (i.e., in descending score order). The relevance score is a combination of the index ranking algorithm in action during the index ranking phases, and other relevance modifiers such as query ranking expressions (QRE) and query ranking functions. The mechanism behind the ranking process can be compared to a funnel. Starting with all items, the index receives a query from a user, isolates items in which the user identity can be found in the permission groups and then only keeps the items that match the query. There are several ranking models in SharePoint Server that are optimized for specific cases. These ranking models provide an effective ranking of results without any further customization. A ranking model contains a collection of ranking features to calculate the rank score of a particular item, for example a document, in the search results. The type of content that is ranked determines the set of ranking features that the ranking model uses and the relative importance of these different ranking features. People search ranking models compute the relevance rank for search results that are related to people. They calculate, among other things, how relevant search results are based on social distance and expertise. A ranking model computes the relevance rank of a search result. A search result gets a rank through a process called rank evaluation. The rank evaluation results in a ranking score. Items with the highest score get the highest position in search results. Search results are sorted in descending order based on their ranking score. Evaluate the items which have been skipped or ignored by the user. For instance, a user may be presented with dozens of pages of results. The skipped items can be examined based on their title and/or the (truncated) description summary presented to the user in the search results list. Incorporating the teachings of Wagner into Vase and Salvador would produce facilitates providing customized search results for a particular user. The system and method involve tracking user interactions with respect to a list of search results for a given query, as disclosed by Wagner, (see
Abstract).
	Regarding dependent claim(s) 18, the combination of Vase, Salvador and Wagner discloses the system as in claim 15. Vase further discloses further comprising a title score component configured to execute a second phase of online computation of title score, online computation comprises, for a received query, accessing using a table lookup, relevant tokens weights and score distributions for the received query (Vase discloses during runtime, the dictionary information 225 may be used as a lookup table to identify category-query term affinities for a query. The entire query is used during the lookup process. The category demand, and other statistical information (e.g., price demand) generated from past queries, may also be used by a search engine to produce search results 205 in a ranked order. The via search servers 235 to be received by the query node servers 232 which may be divided into two layers in an example embodiment. The two layers may include an aggregation layer and a query execution layer. The items of the search results can be provided in an order that is indicative of their rankings, for example, ordered from most relevant to least relevant or ordered from least relevant to most relevant. The transfers the CD ranking score table to the aggregators 320 for distribution to the item. The weighted average of P (cat/term) with weighting by numbers of tokens in the query term, (see Vase: Para. 0073-0084, 0088 and 0115-0128). This reads on the claim concept of further comprising a title score component configured to execute a second phase of online computation of title score, online computation comprises, for a received query, accessing using a table lookup, relevant tokens weights and score distributions for the received query).
	Regarding claim 19, (drawn to a system): claim 19 is system claims respectively that corresponds to method of claim 6. Therefore, 19 is rejected for at least the same reasons as the method of claim 6.
Claims 2, 5, 9, 12 and 16 are rejected under 35 U.S.C.103 as being unpatentable over Vase et al. (US 2017/0193072 A1, hereinafter Vase) in view Salvador et al. (US 9,336,772 B1, hereinafter Salvador) in view of Wagner et al. (US 2007/0266025 A1, hereinafter Wagner) and in view of Grace, JR. et al. (US 2018/0189292 A1, hereinafter Grace, JR.). 
Regarding dependent claim(s) 2, the combination of Vase, Salvador and Wagner discloses the method computer-implemented for providing query result items as in claim 1. However, the combination of Vase, Salvador and Wagner does not appear to specifically disclose wherein the title score corresponds to a highest skip probability that is a skip probability of a worst token of the identified result item, wherein the worst token corresponds to the first token having the first skip probability or the second token having the second skip probability. 
In the same field of endeavor, Grace discloses wherein the title score corresponds to a highest skip probability that is a skip probability of a worst token of the identified result item, wherein the worst token corresponds to the first token having the first skip probability or the second token having the second skip probability (Grace discloses ranking scores for the matching documents according to a relevance scoring model. The matching documents are then presented to the querying user in order of their ranking scores. User interface in order of the ranking scores of the corresponding documents. For example, the summary of the matching document with the highest or best ranking score for the most relevant matching document may be presented near the top of the user interface above the summaries for relatively less relevant matching document. A term frequency-inverse document frequency (TF-IDF)-based ranking function may normalize TF and IDF according to a probabilistic information retrieval framework to compute ranking scores that more accurately reflect relevance. Parsing a document by indexer 104 may include tokenization where indexer 104 identifies sequences of characters (tokens) in the document's contents and/or the document's metadata. A top-k (first skip probability or the second token having the second skip probability) document for the query is skipped, then parameters of the document ranking model 612 may be adjusted to decrease the ranking for the document. A document may be identified as skipped if the snippet for the document did not receive a short click or a long click and a snippet for a lower (worse) ranked top-k document received a long click or a short click. A long click, (e.g. a user remaining on a selected content item for above a threshold duration) indicating a good relevancy, which documents received a short click (e.g. a user remaining on a selected content item for below the threshold duration) indicating fair relevancy, and which documents were skipped indicating bad relevancy (highest skip probability that is a skip probability of a worst token of the identified result item), (see Grace: Para. 0024-0040, 0069-0075, 0164, 0178-0190, 0192 and 0197). This reads on the claim concept of wherein the title score corresponds to a highest skip probability that is a skip probability of a worst token of the identified result item, wherein the worst token corresponds to the first token having the first skip probability or the second token having the second skip probability). 
Accordingly, it would be obvious to a person of ordinarily skill in the art before the effective filing date of claimed invention to modify based on the query search or behavior data historical user by training those data and rank them as search results using such as, machine learning algorithm (model) of Vase, Salvador and Wegner in order to have incorporated optimizing search result, as disclosed by Grace, since those are directed to Identifiers are used as the general terminology for the naming of variables, functions and arrays. These are user-defined names consisting of an arbitrarily long sequence of letters and digits with either a letter or the underscore (_) as a first character. Identifier names must differ in spelling and case from any keywords. Tokenization would allow the registration of the token holder's ownership, increasing transparency for transaction partners assuming anonymous dealing is not permitted not least from an anti-financial crime perspective and clarifying the rights of different stakeholders. Tokenization is the process of creating one or several digital representations of a physical or nonphysical asset (including financial assets) and managing it on distributed ledgers. There are several types of tokens including payment tokens, utility tokens, and asset tokens. One possible solution is to normalize each attribute between the same ranges. And we also want the direction of goodness to be similar (irrespective of the logic). These ranking systems are made up of not one, but a whole series of algorithms. To give you the most useful information, Search algorithms look at many factors, including the words of your query, relevance and usability of pages, expertise of sources, and your location and settings. The weight applied to each factor varies depending on the nature of your query for example, the freshness of the content plays a bigger role in answering queries about current news topics than it does about dictionary definitions. To return relevant results for your query, we first need to establish what information you’re looking for the intent behind your query. Understanding intent is fundamentally about understanding language, and is a critical aspect of Search. We build language models to try to decipher what strings of words we should look up in the index. Search quality ratings are based on what humans see on the page. Search engines process and store information they find in an index, a huge database of all the content they’ve discovered and deem good enough to serve up to searchers. When someone performs a search, search engines scour their index for highly relevant content and then orders that content in the hopes of solving the searcher's query. This ordering of search results by relevance is known as ranking. Incorporating the teaching of Grace into Vase, Salvador and Wegner would produce the techniques include receiving a query and identifying a set of documents matching the query, as disclosed by Grace, (see Abstract). 
Regarding dependent claim(s) 5, the combination of Vase, Salvador, Wang and Grace discloses a method computer-implemented for providing query result items as in claim 2. Vase further discloses wherein online computation comprises, for a received query, accessing relevant tokens weights for that query and using an aggregation function to compute title scores for result item titles (the demand for a category of a given search is based on historical data, for example, what past users searched and what items they viewed by clicking on the item. For a given query, the categories associated with the viewed items, or other interactions with the users. The runtime system 230 may use (or compute) an inferred category demand forth at query 204. May be used to compute an inferred category demand score for that query 204during runtime (shown in FIG. SA) computes the inferred category demand which is used by a search engine to rank the items returned from the query 204. The information stored in the databases 126 in the runtime system 230, which is accessed by the query node servers 232. Information 225 and the index information 228 are accessed by the query node servers232 during runtime and are stored in a format that can be consumed by the query node servers. During runtime, the runtime system 230 performs two separate and independent processes. One process is to determine the demand for categories using the DSBE QNs 330 (shown in FIG. 3). [0086] the search severs 235 receive a query during runtime. The QSS architecture distributes the computations across the various item nodes 325when processing a search query. The search servers 235 include a software load balancer {SLB) 305, a transformer (TSR) 310, and aggregators 320, see Vase: Para. 0078, 0080 and 0086, Applicant's specification discloses the information in the database during online which is accessibly and using avenge function to compute scores for result. Vase discloses the past searched from users to viewed items by clicking them during runtime). 
wherein online computation comprises generating normalized title scores, wherein normalized title scores are used as a feature in a ranking engine of the search engine (Vase discloses  the DSBE scoring function for ICD 355 may use a normalized score, for example, the CD ranking score divided by the scores for the top 20 categories. Normalization is the process of organizing data in a database.  For example, a feature may represent an item title, an item price, a name of a seller of an item, other seller information, category of an item, and computed values (e.g., demand for a price by buyers and demand for a category). Data from user interactions may be used to measure a feature, (see Vase: Para. 0098 and 0099). This reads on the claim concept of generating normalized title scores, wherein normalized title scores are used as a feature in a ranking engine of the search engine).
Regarding claim 9, (drawn computer storage media): claim 9 is computer storage media claims respectively that correspond to method of claim 2. Therefore, 9 is rejected for at least the same reasons as the method of claim 2.
Regarding claim 12, (drawn computer storage media): claim 12 is computer storage media claims respectively that correspond to method of claim 5. Therefore, 12 is rejected for at least the same reasons as the method of claim 5.
Regarding claim 16, (drawn to a system): claim 16 is system claims respectively that corresponds to method of claim 2. Therefore, 16 is rejected for at least the same reasons as the method of claim 2.
Claims 3, 4, 10, 11 and 17 are rejected under 35 U.S.C.103 as being unpatentable over Vase et al. (US 2017 /0193072 A1, hereinafter Vase) in view Salvador et al. (US 9,336,772 B1, hereinafter Salvador) in view of Wagner et al. (US 2007 /0266025 A1, hereinafter Wagner) in view of Grace, JR. et al. (US 2018/0189292 A1, hereinafter Grace, JR.) and in view of Popovici et al. (US 9,141,672 B1, hereinafter Popovici).  
Regarding dependent claim(s) 3, the combination of Vase, Salvador, Wagner and Grace discloses a method computer-implemented for providing query result items as in claim 2. However, the combination of Vase, Salvador, Wagner and Grace do not appear to specifically disclose wherein the item title demand model is an item skip likelihood estimation model that is executed based on a first phase of offline computation of tokens weights and a second phase of online computation of title scores, wherein offline computation comprises, based on a historical user search behavior data, for a selected query, generating token weights using maximum likelihood.
In the same field of endeavor, Popovici discloses wherein the item title demand model is an item skip likelihood estimation model that is executed based on a first phase of offline computation of tokens weights and a second phase of online computation of title scores (Popovici discloses the system can compute click counts and skip counts for a particular optionalization rule offline by processing data stored in a query log. Query logs store anonymized data regarding provided search results for a certain period of time (e.g. a week). Query log data can include, for example, an initial search query, candidate optional terms in the initial search query, one or more revised search queries generated using the optionalization rule used to retrieve search results, the search results retrieved by the initial search query and one or more revised search queries generated using the one or more optionalization rule, and one or more search results that were selected by a user, see Popovici Col.13, lines 22 - 33, Applicant's specification the logic of maximum likelihood are intuitive and flexible which is optionalization rules using click and skip evaluation. A skip count is incremented for the one or more query term optionalization rule that corresponds to the search result that is ranked above the particular search result. The process 400 analyzes user interaction with a provided set of search results that were identified using revised search queries generated using a particular optionalization rule (online). To evaluate optionalization rules based on user interaction 55 with provided search results, various metrics can be computed and combined into score for each optionalization rule. For example, the optionalization system 280 can assign a respective weight/token (e.g. 0, 3, 5, 10) to a crucial click count, a crucial skip count, a click count, and a skip count. The optionalization system 280 can then compute a weighted ratio using a combination of counts recorded for a particular optionalization rule  (see Popovici: Col. 8 line 1-67 Col. 9 line 1-67, Col. 10 line 1-67, Col. 11 line 1-67 and Col. 12 line 1-67). This reads on the claim concept of wherein the item title demand model is an item skip likelihood estimation model that is executed based on a first phase of offline computation of tokens weights and a second phase of online computation of title scores),
wherein offline computation comprises, based on a historical user search behavior data, for a selected query, generating token weights using maximum likelihood (Popovici discloses the system can compute click counts and skip counts for a particular optionalization rule offline by processing data stored in a query log. Query logs store anonymized data regarding provided search results for a certain period of time (e.g. a week). Query log data can include, for example, an initial search query, candidate optional terms in the initial search query, one or more revised search queries generated using the optionalization rule used to retrieve search results, the search results retrieved by the initial search query and one or more revised search queries generated using the one or more optionalization rule, and one or more search results that were selected by a user, see Popovici Col.13, lines 22 - 33, Applicant's specification the logic of maximum likelihood are intuitive and flexible which is optionalization rules using click and skip evaluation. Popovici discloses the system can compute a score based on a ratio of click count to skip count by using the probability model or maximum likelihood such as optionalization rules). 
Accordingly, it would be obvious to a person of ordinarily skill in the art before the effective filing date of claimed invention to modify based on the query search or behavior data historical user by training those data and rank them as search results using such as, machine learning algorithm (model) of Vase, Salvador, Wegner and Grace in order to have incorporated a user search behavior data for selected query and generating token weights, as disclosed by Popovici, into the query search or behavior data historical user by training those data and rank them as search results using such as, machine learning algorithm (model) of Vase and Gao since those are directed to a search system for providing query result items and by incorporating the teaching of Popovici into Vase, Salvador, Wegner and Grace would produce better search results for user based on the behavior data (historical) to improve the result items (using the behavior data and calculate the weight for to know which item been click or skip), as disclosed by Popovici, (see FIG. 4 and FIG. 5). 
Regarding dependent claim(s) 4, the combination of Vase, Salvador, Wegner and Popovici discloses a method computer-implemented for proving query result items as in 3. Vase further discloses wherein the historical user search behavior data includes a data-set of the plurality of queries and clicked and skipped item titles on search results pages for the plurality of queries, wherein a click signal for an item is augmented with an additional click signal having a higher correlation with demand for the item associated with a clicked item title (In example embodiments, the databases 126 may include one or more databases that store item information such as listings indexed by categories, index information used to index the item listings, log information such a log of user behavioral data including search queries from past users and associated user interactions related to the search queries. database of items available for sale, to authenticate a user, to verify a method of payment, etc. see Vase: Para. 0058- 0063, Application's specification discloses based on the historical information the clicked and skipped item, which items getting more view by users).
Regarding claim 10, (drawn to computer storage media): claim 10 is computer storage media claims respectively that corresponds to the method of dependent claim 3. Therefore, claim 10 is rejected at least the same reasons as the method of dependent claim 3. 
Regarding claim 11, (drawn to computer storage media): claim 11 is computer storage media claims respectively that corresponds to the method of dependent claim 4. Therefore, claim 11 is rejected at least the same reasons as the method of dependent claim 4.
Regarding dependent claim(s) 17, the combination of Vase, Salvador and Wagner discloses a method computer-implemented for providing query result items as in claim 15. Vase discloses wherein a click signal for an item is augmented with an additional click signal having a higher correlation with demand for the item associated with a clicked item title, wherein the additional click signal is selected from one of the following: a sale of an item associated a clicked item title, and an addition to a shopping cart of the item associated with the clicked item title, (reads [0058] Each of the client devices 110 may include one or more applications (also referred to as "apps') such as, but not limited to, a web browser, messaging application, electronic mail (email) application, an e-commerce site application. [0059] One or more users 106 may be a person, a machine, or other means of interacting with the client device 110. For example, by viewing items presented on the search results page, clicking on items presented on the search results page to view the item details, selecting items to be placed in a shopping cart, and purchasing items placed in the shopping cart. [0060] shown to be coupled to one or more database servers 124 that facilitate access to one or more information storage repositories or database(s) 126. [0061]. In example embodiments, the databases 126 may include one or more databases that store item information such as listings indexed by categories, index information used to index the item listings, log information such a log of user behavioral data (including search queries from past users and associated user interactions related to the search queries), and dictionary information that stores price demand information, category demand information, and category relevance information {that can be used to infer category demand). [0062) additionally, a third party application 132, executing on third party server(s) 130, is shown as having programmatic access to the networked system 102. [0063] the publication systems 142 may provide a number of publication functions and services to users’ 106that access the networked system 102. For example, the publication systems142 may provide an e-commerce site that users 106 may shop on. The users may access this e-commerce site via a client application 114, such as a marketplace application. While shopping online via a marketplace application users 106 can submit search queries and review the search results provided by the publication system 142. The search results provides a listing of items in a ranked order. The demand fora category (based on view item counts or other interactions with the user) is one factor used by ranking algorithms to rank the item listings in the search results presented to the user 106 on the client device 110).
However, the combination of Vase, Salvador and Wagner does not appear to specifically disclose further comprising a token weight computation component configured to execute a first phase of offline computation, wherein offline computation comprises, based on a historical user search behavior data, for a selected query, generating token weights using maximum likelihood, wherein the historical user search behavior data includes a data-set of the plurality of queries and clicked and skipped item titles on search results pages for the plurality of queries.
In the same field of endeavor, Popovici discloses further comprising a token weight computation component configured to execute a first phase of offline computation, wherein offline computation comprises, based on a historical user search behavior data, for a selected query, generating token weights using maximum likelihood, wherein the historical user search behavior data includes a data –set of the plurality of queries and clicked and skipped item titles on search results pages for the plurality of queries, (reads Col.13 Lines 22-40, In some implementations, the system can compute click offline by processing data stored in a query log. Query logs store anonymized data regarding provided search results fora certain period of time (e.g. a week). Query log data can include, for example, an initial search query, candidate optional terms in the initial search query, and one or more revised search queries generated using the optionalization rule used to retrieve search results, the search results retrieved by the initial search query and one or more revised search queries generated using the one or more optionalization rule, and one or more search results that were selected by a user. By using query log data, the system can compute confidence scores using click counts and skip counts offline instead of waiting for real-time interaction with provided search results. The system can process query log data periodically to compute scores for optionalization rules and remove or adjust confidence scores of optionalization rules as needed). 
Accordingly, it would be obvious to a person of ordinarily skill in the art before the effective filing date of claimed invention to modify based on the query search or behavior data historical user by training those data and rank them as search results using such as, machine learning algorithm (model) of Vase, Salvador, Wegner and Grace in order to have incorporated a user search behavior data for selected query and generating token weights, as disclosed by Popovici, into the query search or behavior data historical user by training those data and rank them as search results using such as, machine learning algorithm (model) of Vase and Gao since those are directed to a search system for providing query result items and by incorporating the teaching of Popovici into Vase, Salvador, Wegner and Grace would produce better search results for user based on the behavior data (historical) to improve the result items (using the behavior data and calculate the weight for to know which item been click or skip), as disclosed by Popovici, (see FIG. 4 and FIG. 5). 
Claims 7, 14 and 20 are rejected under 35 U.S.C.103 as being unpatentable over Vase et al. (US 2017 /0193072 A1, hereinafter Vase) in view Salvador et al. (US 9,336,772 B1, hereinafter Salvador) in view of Wagner et al. (US 2007 /0266025 A1, hereinafter Wagner) and in view of Gao et al. (US 8,060,456 B2, hereinafter Gao).
Regarding dependent claim(s) 7, the combination of Vase, Salvador and Wagner discloses a method computer-implemented for proving query result in claim 1. However, the combination of Vase, Salvador and Wagner do not appear to specifically disclose wherein a ranking engine of the search engine uses the item title demand model for both a first round ranking function and a second round ranking function, wherein the first round ranking function is for a recall set of result items of a query; and the second round ranking function is for a filtered subset of the recall set of result items. 
In the same field of endeavor, Gao discloses wherein a ranking engine of the search engine uses the item title demand model for both a first round ranking function and a second round ranking function, wherein the first round ranking function is for a recall set of result items of a query; and the second round ranking function is for a filtered subset of the recall set of result items (query-identifier relevance score triplets are formulated from the determined relevance scores and respective associated query-identifier pairs. At block 410, the query-identifier-relevance score triplets are submitted as training samples to a search result ranker. The search results ranker may be a learning machine. At block 412, the search result ranker is trained as a learning machine with multiple training samples. At block 414, the trained search result ranker is employed to rank search results for new queries. At block 416, the automatic acquisition and application of new training samples that are derived from other queries is repeatedly performed. In other words, the acts of blocks 402-412 may be repeated to automatically train the search result ranker, (see Gao: Col. 7 line 1-67 and Col. 8 line 1- 67). This reads on the claim concept of wherein a ranking engine of the search engine uses the item title demand model for both a first round ranking function and a second round ranking function, wherein the first round ranking function is for a recall set of result items of a query; and the second round ranking function is for a filtered subset of the recall set of result items). 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the computing a query feature score to improve search results by using the historical data item title demand model then train/machine learning model of Vase, Salvador and Wagner in order to have incorporated the first round ranking function and a second round ranking function, as disclosed by Gao, since both of these mechanisms are directed the rows within a partition that have the same values will receive the same rank. The rank of the first row within a partition is one. The RANK () function adds the number of tied rows to the tied rank to calculate the rank of the next row, therefore, the ranks may not be consecutive. The RANK() function to assign a rank to each product by list price in each brand and returns products with rank less than or equal. The RANK() function is applied to each row in each partition and reinitialized when crossing the partition's boundary. RANK function to get a unique sequential number for each row in the specified data. It gives the rank one for the first row and then increments the value by one for each row. We get different ranks for the row having similar values as well. Rank function to specify rank for each row in the result set. RANK() function to specify a unique rank number within the partition as per the specified column value. It is similar to the Rank function with a small difference. The NTILE (N) function to distribute the number of rows in the specified (N) number of groups. Each row group gets its rank as per the specified condition. We need to specify the value for the desired number of groups. It assigns the sequential rank number to each unique record. It assigns the rank number to each row in a partition. It skips the number for similar values. It assigns the rank number to each row in a partition. It does not skip the number for similar values. It divides the number of rows as per specified partition and assigns unique value in the partition. Incorporating the teachings of Gao into Vase, Salvador and Wagner would produce a search result ranker may be trained with automatically generated samples, as disclosed by Gao, (see Abstract).
Regarding claims 14, (drawn computer storage media): claim 14 is computer storage media claims respectively that correspond to method of claim 7. Therefore, 14 is rejected for at least the same reasons as the method of claim 7.
Regarding claims 20, (drawn computer storage media): claim 20 is computer storage media claims respectively that correspond to method of claim 7. Therefore, 20 is rejected for at least the same reasons as the method of claim 7.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                                                                 Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOHANES Demiss KELEMEWORK whose telephone number is (571)272-8772.  The examiner can normally be reached on Monday-Friday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YOHANES D KELEMEWORK/Examiner, Art Unit 2164      

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164